Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 08 April 2021, with respect to claims 1 - 22 have been fully considered and are persuasive. The rejection of claims 1 - 22 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 22 are allowed as amended and argued and the following is a statement of reasons supporting the allowable subject matter.

In the context of dynamic race course using an aircraft system swarm, the art of record fail to teach, in combination with other limitations, controlling a swarm formed from a plurality of a plurality of autonomous synchronized unmanned second aircraft systems to form a physical projected or virtual obstacle of a race course, wherein the obstacle is to impose restrictions on navigation paths of first aircraft systems through the race course.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668